                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                            UNITED STATES DISTRICT COURT                              March 25, 2019
                                                                                    David J. Bradley, Clerk
                             SO U TH ERN D ISTRICT O F TEX A S
                                    H OU STO N DIV ISION


ABNER L.W ASHINGTON;akaALAM IYN, j
                                               j
        Plaintiffs,                            j
VS.                                            û           CIV IL A CTIO N N O .4:18-CV -1951
                                               j
KENT DAVIS,etal,                               j

        Defendants.
                                           O R D ER

       BeforetheCourtareDefendants'M otiontoDismiss(theStM otion'')(Doc.#12),Plaintiff's
Response(Doc.#16),Defendants'Reply (Doc.#17 and Doc.#21),and Plaintiff'sReply (Doc.
#19,Doc.//24,and Doc.//25). Having reviewed the parties'arguments and applicable legal
authority,theCourtgrantsthe M otion.l

       InhisComplaint,Plaintiffassertsa 42 U.S.C.j1983 claim and a42U.S.C.j2000cc-l
claim againstDefendantsforallegedlyviolating hisreligiousrightswhileheresided atoneoftheir

shelters.Doc.//1at1.Now ,Defendantsmoveto dismissboth claim sunderFederalRuleofCivil

Procedure12(b)(6).Doc.//12.
       TosurviveaRule12(b)(6)motiontodismiss,acomplaintneedonlyallegefactssufficient
to state a claim for relief that is plausible on its face and need not contain detailed factual



lûtgFlxceptionalcircumstances''do notexistin thisaction thatwould wanuntcourt-appointed
counselforPlaintiff.Naranjov.Thompson,809 F.3d 793,803(5th Cir.2015)(çd-l-hepossibility
of such an appointm ent arises only w hen an indigentplaintiff has colorable claim s thatw illnot
receiveameaningfulhearingwithoutcounsel(i.e.exceptionalcircumstancesexist)and whenall
otheroptions for making an appointmenthave failed.''). Accordingly,Plaintiffs Motion for
AppointmentofCounsel(Doc.#3)isDENIED.
allegations.Littellv.HoustonIndep.Sch.Dist.,894F.3d616,622(5thCir.2018)(citingAshcroh
v.Iqbal,129S.Ct.1937(2009)andBellAtl.Corp.v.Twombly,127S.Ct.1955(2007)4.t1A claim
hasfaeialplausibility when the plaintiffpleads fadualcontentthatallow sthe courtto draw the

reasonable inference thatthe defendant is liable for the miscondud alleged. Signiticantly,a

complaintm ay proceed even ifrecovery isvery remoteand unlikely,so long asthe alleged facts

raisearighttoreliefabovethespeculativelevel.''Id (internalcitationsomitted).
       SITo state a(civilrights!claim forreliefin an action broughtunderj 1983,respondents
mustestablish thatthey weredeprived ofa rightsecured by the Constitution orlawsoftheUnited

States,andthatthealleged deprivationwascommittedundercolorofstatelaw.''Am.M#s.Mut.
lns.Co.v.Sullivan,526U.S.40,49-50(1999)(internalcitationomitted).Asathresholdmatter,
(tstateactionisaprerequisiteforbringinganactionunderSection 1983.5'Rundusv.CityofDallas,
Tex.,634F.3d309,312(5thCir.201l).
       PursuanttotheReligiousLandUseand Institutionalized PersonsAct(ûtRLU1PA''),islnlo
govenunent shallim pose a substantialburden on the religious exercise of a person residing in or

confinedtoaninstitution,asdefinedinsection 1997ofthistitle.''42U.S.C.j2000cc-1(a)(W est
Supp.2019).Amongotherrequirements,theinstitutionmustbeadtfacilityorinstitution...which
is owned,operated, or managed by,or provides services on behalf of any State or political

subdivisionofaState.''42U.S.C.j 1997.Therefore,similartoSection 1983claims,detenuining
theinstitution'sconnection to stateaction isathreshold matterforRLUIPA claim s.

       W hen determ ining whetheran entity isacting on behalfofthe government,circuitcourts

have held that a non-profit entity's receipt of governm ental funding alone is insufficient to

establish thatthe aetionsofthatentity are com mitted undercolorofstate law. Blouin v.Loyola

Unim,506 F.2d 20,21-22 (5th Cir.1975)(aprivate,non-profitcorporation'senjoymentoftax
exem ptions and receipt of federal and state m onies w exe notfactors that supported a finding of

stateadion);seealso Rockwellv.CapeCod Hosp.,26F,3d254,258(1stCir.1994)(thereceipt
offederalfundsisinsuftieienttoestablishthatanentityaeted undercolorofstatelaw).
       Here,Plaintiffassertsa42 U.S.C.j1983claim anda42 U.S.C.j2000cc-1claim against
Defendants forallegedly violating his religious rights while he resided atone oftheir shelters.

Doc.//1at1,3-4,and 5(stDefendantshavemaintained ananti-M uslim program''l;Doc.#16at2
('CDefendantsforced the Plaintiffto attend daily Christian services where he wasdeliberately
tauntedwithanti-M uslim rhetoricand sentiments'').lftrue,Plaintiffsallegationsaredisturbing,
butthey donotlink Defendants'conductto stateaction.Beyond allegingthatDefendantsreceive

Stfederalfunding,''Plaintiff does not allege any other facts that w ould indicate that the private

conductofDefendantsregarding theircharitable sheltersis connected to governm entaction. D oc.

//1at3(dtDefendants...receiveFederalFunds'')and4(Defendantsare(tlglovernmentallyfunded''
anddtfundedbyFederalFunds'').Becausereceiptofgovernmentalfundingaloneisinsufficientto
establish that a private entity's condud eonstitutes state adion,Plaintiff has failed to show that

(l)Defendantseveracted undercolorofstate 1aw under Section 1983 or(2)thatDefendants'
sheltersqualified asinstitutionsunderRLUIPA.SeeBlouin,506F.2d at21-22;Sullivan,526U .S.

at49-50;42U.S.C.j2000cc-1(a).
       Accordingly,because Plaintiffs Complaintdoes notcontain dtfacts sufficientto state a

claim forreliefthatisplausibleon itsfaces''theCourtgrantsthe M otion.fittell,894 F.3d at622.

For the foregoing reasons, the M otion is hereby GRAN TED , and Plaintiffs claim s are

D ISM ISSED .Z

       Itis so O RD ERED .
       RAq 2 5 @'1b
Date                                      TheHonora eAlfred H.Bennett
                                          U nited State D istrictJudge




2Plaintiff'sM otion forClassAction Certification (Doc.#2)and Defendants'M otion to Strike
(Doc.#15)areDENIED asmoot.
